DETAILED ACTION
This action is in response to the amendments filed on April 28th, 2021. A summary of this action:
Claims 1-20 have been presented for examination.
Claim 1-4, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8 of co-pending Application No. 16/207,281 (reference application).
Claim 10-13, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8 of co-pending Application No. 16/207,281 (reference application). 
Claim 5 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending Application No. 16/207,281 in view of in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claim(s) 1-2, 6-7, 10-11, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 
Claim 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claim 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 in view of and in further view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011. 
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In light of the applicant’s amendments, the objections are withdrawn.

Regarding the Double Patenting
	The rejection is maintained. 

Regarding the § 102/103 Rejection
The rejection is maintained.

The applicant submits (Remarks, page 9):
Lee discloses a simplified shear lag analysis for determining progressive tracking of crossply composite laminates. Lee, Abstract. As noted in the Office Action, Lee makes use of an "average crack density" to accomplish the disclosed method. The Office Action then asserts that the calculated average crack density is an example of an average spacing between cracks. Office Action, p. 17. However, the Office errs in equating these two components of Lee. 
The calculated average crack spacing in Lee is not the same as the calculated "spacing requirement for predicted cracks in a connection interface between first and second composite components" recited in claim 1. Rather, all that Lee teaches in this regard is calculating the average number of cracks within a specified area (in this case, one of the composite plies). This simply indicates that a particular number of cracks appeared in a certain area of a composite ply - but it says nothing whatsoever, about a spacing requirement between those cracks. In fact, Lee does not teach that such cracks have a certain spacing. 

The applicant’s arguments have been fully considered and are not persuasive. 
	To clarify: these are equated already by Lee. The applicant’s arguments requires that the “average spacing between cracks” is not equated to the “average crack density” – see Lee equation 25, the description of the equation. 
	As one of ordinary skill would have already known, the “average crack spacing” is the “inverse” of average crack density, and vice-versa. In other words:
            
                A
                v
                e
                r
                a
                g
                e
                 
                c
                r
                a
                c
                k
                 
                d
                e
                n
                s
                i
                t
                y
                =
                
                    
                        1
                    
                    
                        A
                        v
                        e
                        r
                        a
                        g
                        e
                         
                        C
                        r
                        a
                        c
                        k
                         
                        S
                        p
                        a
                        c
                        i
                        n
                        g
                    
                
                 
            
        
	This is a trivial unit conversion, e.g. the crack density is given in “cracks/mm” (¶ 68 of the instant specification) – this is conveyed by the phrase “average crack density” which conveys the average density of the cracks, i.e. the average number of cracks for a given area.
	The average crack spacing conveys the spacing, on average, between predicted cracks. E.g., the average distance between cracks for a given number of cracks. Assuming “uniform the average crack density is merely the inverse of the average crack spacing.
	As such, the average crack density is an example of average crack spacing.

	Also, clearly, Lee, as relied upon teaches a substantial portion of the disclosed invention, not just the claimed invention. The Examiner cited specific portions of Lee to demonstrate that – this was for compact prosecution, i.e. to demonstrate to the applicant that Lee anticipates a substantial portion of the exemplary embodiment of the claimed invention. 

	The applicant’s arguments are merely an attack on Lee without even considering the BRI of their own claims by one of ordinary skill in the art.
	Claims are not read in a vacuum – they are given the broadest reasonable interpretation in light of the specification.
	In regards to the recitation of “spacing requirement”, specifically of the term “requirement”, refer to the instant specification for what this term conveys. Specifically, refer to ¶ 63-¶66 wherein “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements. For example, one aspect of the present disclosure calculates the crack density requirement utilizing the following closed form solutions” and also see ¶ 103 “Then, based on these parameters, method 160 calculates an estimated crack density for the composite filler material (box 172). The calculations may be performed using, for example, the equations previously described, and produce a value that  utilizes the previously described equations to calculate a spacing requirement for the cracks in the composite filler material (box 174)”.
	These portions of the specification, and elsewhere, convey that the “spacing requirement” is merely a result from using the equations for the exemplary embodiment of the claimed invention. E.g., calculate the “crack density requirement utilizing the following closed form solutions” and then inverting said resulting “crack density” to obtain the “spacing requirement”. 
	The term “requirement” as used in the claims merely conveys that the spacing for the predicted cracks is defined as “an average spacing between the predicted cracks in the connection interface” as recited in the claims. I.e., that the spacing of the cracks in the “computer model” is required to be based on the “average spacing” of the predicted cracks – in other words, that the computer model uses the crack spacing/crack density resulting from the calculations in ¶ 63-¶66 in the exemplary embodiment.
	While limitations are not read in from the specification, the claims are not read in a vacuum devoid of the light shed upon the claims by the specification. The fact that Lee, as relied upon, teaches a substantial portion of the calculations used for calculating the spacing requirement makes it clear that by performing the calculations of Lee would have resulted in performing the calculation of the spacing requirement as recited in the claims. 

The applicant submits (Remarks, page 9):
The Office Action notes that Lee mentions a "uniform crack spacing" on page 1226 of that reference. Importantly, however, Lee does not calculate the uniform crack spacing. In sharp contrast, Lee simply teaches that the disclosed method is not limited to situations in which there is a uniform crack spacing between cracks, but rather, can be used in situations where there is a non-uniform spacing between cracks.

The applicant’s arguments have been fully considered and are not persuasive. 
	See above, see Lee as relied upon – the average crack density is the inverse of the average crack spacing. This is a trivial unit conversion. 
	Lee calculates the average crack density – the inverse of average crack density is an example of average spacing, i.e. the average crack density is an example of average crack spacing with a trivial inversion. 
	The “uniform spacing” assumption – as stated in Lee as one example use case, and as stated in the applicant’s own specification in ¶ 64: “In more detail, this aspect of the present disclosure operates on an assumption that the crack spacing will be substantially uniform” – makes this clearer.
	To be clear – the Examiner relied upon the “uniform spacing” of Lee to clearly convey that not only does the prior art teach the claimed invention, but also teaches a substantial part of the disclosed invention, including the “assumption” used in ¶ 64. 
	The claims are given their broadest reasonable interpretation in light of the specification, and they are not read in a vacuum. While limitations are not read in from the specification, the fact that Lee teaches a substantial portion of the disclosed invention (i.e. most of the equations disclosed) makes it clear that Lee anticipates the claimed invention. 


The Office Action also asserts that Lee teaches a "transverse crack spacing I' when calculating an axial stress distribution (i.e., Lee, Formula 18b). However, the transverse crack spacing is not a spacing requirement for predicted cracks in a connection interface between first and second composite components. In contrast, the "transverse crack spacing I' is an actual spacing between actual cracks in the composite ply.

The applicant’s arguments have been fully considered and are not persuasive. 
	Lee is a system which predicts cracking in a composite material, including the crack density (and the crack spacing, which is the inverse of the crack density). 
	The applicant’s arguments rely upon the term “requirement” as recited in the claims – however the applicant does NOT establish any reasonable interpretation of this limitation as read in light of the specification. 
	See the above, see the rejection – specifically, see the light shed upon this claimed feature when read in light of ¶ 63-¶66 which describe the exemplary process for “calculating the spacing requirements.”
	Wherein ¶ 66 clarifies: “As stated above, the objective is to iteratively calculate crack spacing as a function of specimen length and load. This creates a plurality of benchmark curves for crack density as a function of axial loading”
	See ¶ 103: “::The calculations may be performed using, for example, the equations previously described, and produce a value that defines the estimated number of cracks in the composite filler material relative to the load(s) applied to the selected sample. Method 160 then utilizes the previously described equations to calculate a spacing requirement for the cracks in the composite filler material (box 174)”
what this element, and this limitation, encompasses in the exemplary form – i.e. that the “spacing requirement” is calculated by utilizing “the...described equations”. The only clearly “described equations” in the specification are in ¶ 63-¶66.
	One of ordinary skill would readily infer that there is no secret, undisclosed, hidden meaning to this limitation – this claim limitation is merely conveying, under the BRI, that the “average spacing”, i.e. the “spacing requirement”, is calculated utilizing the equations in ¶ 63-¶66 which are for calculating the “density requirement” which are then used for “calculating the spacing requirement. 
	Lee teaches this – Lee teaches not only the claimed invention under the BRI, but Lee even teaches a substantial portion of the exemplary embodiment of this limitation, including several of the disclosed equations for calculating the spacing requirement.
	The applicant’s arguments require that a person of ordinary skill would infer some hidden, undisclosed interpretation of the claimed invention while entirely ignoring the instant specification for claim interpretation. The applicant’s argument requires a wholly unreasonable interpretation of the claims in a vacuum. 

	As an example of this, and as stated in the rejection – see page 1232 equation 19, see equation 18(b) on page 1229. Equation 18(b) in Lee, as relied upon, uses “l” for the “crack spacing” – see the rejection:

    PNG
    media_image1.png
    186
    892
    media_image1.png
    Greyscale


See the instant specification, equation 2 in both ¶ 63 and ¶ 66:

    PNG
    media_image2.png
    162
    608
    media_image2.png
    Greyscale


	These claimed equations are mathematically identical, with a simple rearrangement that is readily apparent – both of these equations use “l” to indicate the crack spacing.
	Clearly, Lee anticipates the exact mathematical formulation recited above. The Examiner provided additional clarification in the rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8 of co-pending Application No. 16/207,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘281 claimed invention is directed towards a more narrowly defined claim scope of the instant claimed invention. The ‘281 claimed invention anticipates/renders obvious the scope of the ‘254 claimed invention. 
Claim 10-13, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8 of co-pending Application No. 16/207,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘281 claimed invention is directed towards a more narrowly defined claim scope of the instant claimed invention. The ‘281 claimed invention anticipates/renders obvious the scope of the ‘254 claimed invention. In addition, the independent claims 10 and 20 are drawn towards different statutory categories, this is an obvious variation. Claim 1, and the dependents thereof, of the instant application is treated as representative of claims 10 and 20, and the dependents thereof.  A similar rationale as used for claim 1 of the instant application, and the dependents thereof, is also used for claims 10 and 20, and the dependents thereof.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application, 16/207,254
Co-pending Application, 16/207,281
Regarding Claim 1.

	A computer configured to determine progressive cracking in a connection interface between composite components, the computer comprising a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to 








calculate a spacing requirement for predicted cracks in a connection interface between first and second composite components, wherein the spacing requirement defines an average spacing between the predicted cracks in the connection interface;
	generate a computer model of the connection interface as a function of the spacing requirement and one or more loads to be applied to the connection interface, wherein the computer model indicates the progressive cracking in the connection interface between composite components;
	and output the computer model for a user.



 	A computer configured to determine progressive cracking in a connection interface between first and second composite structural components, the computer comprising:
	 a communication interface circuit configured to communicate data with a remote device via a communications network;
	 and processing circuitry operatively connected to the communication interface circuit and configured to:
	 obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and 
	 calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;


	 generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface;


 and output the generated computer model for a user.

Regarding Claim 2.

	The computer of claim 1 wherein the processing circuitry is further configured to generate the computer model to indicate a density of the predicted cracks in the connection interface.

Claim 1

obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;

Regarding Claim 3.


	The computer of claim 1 wherein the processing circuitry is further configured to generate a visual representation of the computer model, wherein the visual representation of the computer model graphically indicates the progressive cracking in the connection interface between composite components;
	and output the visual representation of the computer model to a display device for a user.

Regarding Claim 7.

	 The computer of claim 1 wherein the processing circuitry is further configured to:
	 generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	 and output the visual representation of the computer model to a display device for the user.

Regarding Claim 4.

	The computer of claim 1 wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device.

Regarding Claim 8.

	 The computer of claim 1 wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device.


Regarding Claim 6.


	and calculate the spacing requirement based on the density requirement.

Claim 1
 obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;

Claim 3 
 The computer of claim 1 wherein the processing circuitry is configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.

Regarding Claim 7.

	The computer of claim 6 wherein the processing circuitry is further configured to calculate the spacing requirement based on a residual stress applied to the connection interface during a curing process.


 The computer of claim 1 wherein the processing circuitry is configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.

Regarding Claim 8.

	The computer of claim 1 wherein the connection interface comprises a filler material having an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the filler material.

Claim 1

generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface;

Regarding Claim 9.

	The computer of claim 8 wherein the processing circuitry is configured to compare a density of the predicted cracks in the computer model of the connection interface to a baseline crack density;
	modify the ILS strength of the filler material responsive to determining that the 
	and generate a refined computer model of the connection interface based on the modified ILS strength of the filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the connection interface according to the modified ILS strength of the filler material.

Regarding Claim 5.

	 The computer of claim 4 wherein for each iteration, the processing circuitry is configured to:
	 modify the ILS strength of the connection interface by a predetermined amount;
	 and generate the computer model based on the modified ILS strength of the connection interface.

Regarding Claim 6.

	 The computer of claim 5 wherein the processing circuitry is further configured to identify a target ILS strength for the connection interface as being the modified ILS strength of the connection interface when the computer model indicates delamination between the first and second composite structural components.


Claim 5 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending Application No. 16/207,281 in view of in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
This is a provisional nonstatutory double patenting rejection.


The claimed invention of the ‘281 application does not specifically recite the scope of dependent claims 5 and 14.
However, the scope of dependent claims 5 and 14 is rendered obvious in light of Meer et al.
Dependent claim 5 is treated as representative of claim 14, and a similar rationale is used to reject claim 14. 

Meer teaches: 
	The computer of claim 4 wherein the processing circuitry is further configured to refine a mesh of the FEM function based on the computer model. (Meer, §5.1, teaches “In the earlier simulations discussed in this paper, transverse cracking was restricted to a single plane. In reality, however, cracks can appear at multiple locations. In this section, the number of potential cracks in the simulations is increased up to the density allowed by the level of mesh-refinement.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘281 application with the teachings from Meer on mesh refinement of a FEM based computer model for progressive crack modelling. It would have been obvious to combine these as “in reality...cracks can appear 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 10-11, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 

Regarding Claim 1.
Lee teaches: 
	A computer configured to determine progressive cracking in a connection interface between composite components, the computer comprising a communication interface circuit configured to communicate data with a remote device via a communications network (Lee, abstract, teaches an analysis technique for a “damage accumulation model” for the “progressive damage” caused by cracks wherein “[computer] Predicted results for crack density as a function of applied load,” wherein this is a “shear lag analysis” then see page 1226, last paragraph for more clarification and for where this is applied to “crossply laminate” as shown in figure 1, also see the “Analysis” section – the system predicts the “progressive...cracking of Crossply Composite Laminates” (see Lee, title) wherein the traverse cracking occurs in “layer 2” which is an example of a connection interface layer – the layer 2 is a 90 degree pile between two 0 degree piles as shown in figure 1, also see figure 4 which omits the lower layer – each pile is an example of a composite component, i.e. the system predicts progressive cracking in a composite connection interface (e.g. the 90 degree pile) in between two composite components (e.g. 0 degree piles), in regards to the communication interface circuit – one of ordinary skill would anticipate/find obvious that a computer has a communications interface circuit configured to communicate data with a remote device via a communication network, e.g. a networking device or the like – the claim does not have any recitation of using this device for the method claimed, but merely that a computer has such a device – one of ordinary skill would anticipate/find obvious that a computer has such a device)

    PNG
    media_image3.png
    443
    871
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    854
    media_image4.png
    Greyscale

	and processing circuitry operatively connected to the communication interface circuit and configured to calculate a spacing requirement for predicted cracks in a connection interface between first and second composite components, wherein the spacing requirement defines an average spacing between the predicted cracks in the connection interface (Lee, page in other words the system calculates an “average crack density” [example of average spacing] – then see the section “Progressive Damage Scheme” starting on page 1233 – the “average crack density” is then used as a spacing requirement for a progressive cracking model 
for more clarification on this see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. eqn. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, in other words the system of Lee teaches substantial portions of the disclosed invention, including the use of average spacing/density to calculate a spacing requirement and then using said spacing requirement for stress-strain modelling)
generate a computer model of the connection interface as a function of the spacing requirement and one or more loads to be applied to the connection interface, wherein the computer model indicates the progressive cracking in the connection interface between composite components (Lee, as cited above, e.g. for the equations, provide a computer model of the interface as a function of the spacing requirement and loads at the interface – for more clarification see the “Progressive Damage Scheme” in which the “applied stress” is increased [load added] to the model to model the progression of the cracks, and this model uses the “average crack density” as part of a spacing requirement for the new cracks being forms, in other words the shear lag technique is used to generate a model with the spacing requirement which predicts/indicates the progressive cracking in the “Progressive Damage Scheme”, i.e. the model indicates the location of the first crack, then indicates the location of the second crack, and so on based upon the spacing requirement from the density)
	and output the computer model for a user (Lee, as cited above, teaches generating a computer model then see Lee figures 5-8 which are example outputs of the computer model for a user)


Regarding Claim 2.
Lee teaches: 
The computer of claim 1 wherein the processing circuitry is further configured to generate the computer model to indicate a density of the predicted cracks in the connection interface. (Lee, see “PROGRESSIVE DAMAGE SCHEME” as cited above – this section teaches that the “crack density” is indicated by the model, e.g. the model updates the “crack density” as “the transverse crack density will increase gradually with increasing applied laminate stress”)

Regarding Claim 6.
Lee teaches: 
	The computer of claim 1 wherein to calculate the spacing requirement for the predicted cracks, the processing circuitry is configured to determine a density requirement for the predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface (Lee, as cited above, teaches calculating an “average crack density” as part of calculating the spacing requirement, e.g. see page 1226 last paragraph, and the section “Analysis”, and the section “Progressive Damage model”);
	and calculate the spacing requirement based on the density requirement (Lee, see “Progressive Damage model” – the spacing requirement is based on the density requirement, i.e. the spaces between the cracks being formed is determined based on the density of the cracks, wherein the density is an example of the average spacing).

Regarding Claim 7.
Lee teaches: 
	The computer of claim 6 wherein the processing circuitry is further configured to calculate the spacing requirement based on a residual stress applied to the connection interface during a curing process (Lee, page 1240, ¶ 2 teaches “The effect of damage progression on material behavior was also evaluated by constructing stress-strain and stress vs. crack density curves, since crack density is progressively increased with increasing applied tensile stress. Figure 12 shows the stress-strain and stress vs. crack density curves for AS-4/3501-6 [0/902], graphite/epoxy specimens obtained experimentally and by the present analysis. To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process. ...”, also see Lee abstract “The analysis can also take into account the residual stresses in the laminate.”

Regarding Claim 10.
Lee teaches: 
	A method for determining progressive cracking in a connection interface between composite components,(Lee, abstract, teaches an analysis technique for a “damage accumulation model” for the “progressive damage” caused by cracks wherein “[computer] wherein this is a “shear lag analysis” then see page 1226, last paragraph for more clarification and for where this is applied to “crossply laminate” as shown in figure 1, also see the “Analysis” section – the system predicts the “progressive...cracking of Crossply Composite Laminates” (see Lee, title) wherein the traverse cracking occurs in “layer 2” which is an example of a connection interface layer – the layer 2 is a 90 degree pile between two 0 degree piles as shown in figure 1, also see figure 4 which omits the lower layer – each pile is an example of a composite component, i.e. the system predicts progressive cracking in a composite connection interface (e.g. the 90 degree pile) in between two composite components (e.g. 0 degree piles))
the method comprising determining a spacing requirement for predicted cracks in a connection interface between first and second composite components, wherein the spacing requirement defines an average spacing between the predicted cracks in the connection interface; (Lee, page 1226, last paragraph teaches that the system uses “average crack density” [example of an average spacing] between the predicted cracks such as for a “uniform crack spacing”– see the “Analysis” section - ¶2 teaches an initial/”first crack” occurs, then see page 1232 which again teaches using “average crack density” wherein page 1232 equation 19 teaches that the “crack density” is calculated and replaces the “l/2” in 18(b) wherein page 1229 teaches that “l is the transverse crack spacing”, in other words the system calculates an “average crack density” [example of average spacing] – then see the section “Progressive Damage Scheme” starting on page 1233 – the “average crack density” is then used as a spacing requirement for a progressive cracking model 
for more clarification on this see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. eqn. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, in other words the system of Lee teaches substantial portions of the disclosed invention, including the use of average spacing/density to calculate a spacing requirement and then using said spacing requirement for stress-strain modelling)
	generating a computer model of the connection interface as a function of the spacing requirement and one or more loads to be applied to the connection interface, wherein the computer model indicates the progressive cracking in the connection interface between composite components; (Lee, as cited above, e.g. for the equations, provide a computer model of the interface as a function of the spacing requirement and loads at the interface – for more clarification see the “Progressive Damage Scheme” in which the “applied stress” is increased [load added] to the model to model the progression of the cracks, and this model uses the “average crack density” as part of a spacing requirement for the new cracks being forms, in other words the shear lag technique is used to generate a model with the spacing requirement which predicts/indicates the progressive cracking in the “Progressive Damage Scheme”, i.e. the model indicates the location of the first crack, then indicates the location of the second crack, and so on based upon the spacing requirement from the density)
	and outputting the computer model for a user. (Lee, as cited above, teaches generating a computer model then see Lee figures 5-8 which are example outputs of the computer model for a user)

Regarding Claim 11.
Lee teaches: 
	The method of claim 10 wherein the computer model further indicates a density of the predicted cracks in the connection interface. (Lee, see “PROGRESSIVE DAMAGE SCHEME” as cited above – this section teaches that the “crack density” is indicated by the model, e.g. the model updates the “crack density” as “the transverse crack density will increase gradually with increasing applied laminate stress”)

Regarding Claim 15.
Lee teaches: 
	The method of claim 10 wherein determining a spacing requirement for the predicted cracks comprises determining a density requirement for the predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface; (Lee, as cited above, teaches calculating an “average crack density” as part of calculating the spacing requirement, e.g. see page 1226 last paragraph, and the section “Analysis”, and the section “Progressive Damage model”)
	and calculating the spacing requirement based on the density requirement.(Lee, see “Progressive Damage model” – the spacing requirement is based on the density requirement, i.e. the spaces between the cracks being formed is determined based on the density of the cracks, wherein the density is an example of the average spacing)

Regarding Claim 16.
Lee teaches: 
	The method of claim 13 further comprising calculating the spacing requirement based on a residual stress exerted on the connection interface during a curing process. (Lee, page 1240, ¶ 2 teaches “The effect of damage progression on material behavior was also evaluated by constructing stress-strain and stress vs. crack density curves, since crack density is progressively increased with increasing applied tensile stress. Figure 12 shows the stress-strain and stress vs. crack density curves for AS-4/3501-6 [0/902], graphite/epoxy specimens obtained experimentally and by the present analysis. To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process. ...”, also see Lee abstract “The analysis can also take into account the residual stresses in the laminate.”

Regarding Claim 19.
Lee teaches: 
	The method of claim 10 wherein at least one of the one or more loads to be applied to the connection interface comprises one or both of a residual stress exerted on the connection interface during a curing process, and a mechanical load exerted on the connection interface. (Lee, page 1240, ¶ 2 teaches “The effect of damage progression on material behavior was also evaluated by constructing stress-strain and stress vs. crack density curves, since crack density is progressively increased with increasing applied tensile stress. Figure 12 shows the stress-strain and stress vs. crack density curves for AS-4/3501-6 [0/902], graphite/epoxy specimens obtained experimentally and by the present analysis. To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process. ...”, also see Lee abstract “The analysis can also take into account the residual stresses in the laminate.”, in addition to this see Lee the “Progressive Damage Scheme” in which the “applied stress” is increased [load added] to the model to model the progression of the cracks, and this model uses the “average crack density” as part of a spacing requirement for the new cracks being forms and see the abstract “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading [example of mechanical load exerted on the connection interface].”

Regarding Claim 20.
Lee teaches: 
	A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by processing circuitry of a computing device, configure the computing device to ...(Lee, abstract, teaches an analysis technique for a “damage accumulation model” for the “progressive damage” caused by cracks wherein “[computer] Predicted results for crack density as a function of applied load,” wherein this is a “shear lag analysis” then see page 1226, last paragraph for more clarification and for where this is applied to “crossply laminate” as shown in figure 1, also see the “Analysis” section – the system predicts the “progressive...cracking of Crossply Composite Laminates” (see Lee, title) wherein the traverse cracking occurs in “layer 2” which is an example of a connection interface layer – the layer 2 is a 90 degree pile between two 0 degree piles as shown in figure 1, also see figure 4 which omits the lower layer – each pile is an example of a composite component, i.e. the system predicts progressive cracking in a composite connection interface (e.g. the 90 degree pile) in between two composite components (e.g. 0 degree piles))
determine a spacing requirement for predicted cracks in a connection interface between first and second composite components, wherein the spacing requirement defines an average spacing between the predicted cracks in the connection interface;(Lee, page 1226, last paragraph teaches that the system uses “average crack density” [example of an average spacing] between the predicted cracks such as for a “uniform crack spacing”– see the “Analysis” in other words the system calculates an “average crack density” [example of average spacing] – then see the section “Progressive Damage Scheme” starting on page 1233 – the “average crack density” is then used as a spacing requirement for a progressive cracking model 
for more clarification on this see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. eqn. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, in other words the system of Lee teaches substantial portions of the disclosed invention, including the use of average spacing/density to calculate a spacing requirement and then using said spacing requirement for stress-strain modelling)
	generate a computer model of the connection interface as a function of the spacing requirement and one or more loads to be applied to the connection interface, wherein the computer model indicates progressive cracking in the connection interface between composite components and a density of the predicted cracks in the connection interface; (Lee, as cited above, e.g. for the equations, provide a computer model of the interface as a function of the spacing requirement and loads at the interface – for more clarification see the “Progressive Damage Scheme” in which the “applied stress” is increased [load added] to the model to model the progression of the cracks, and this model uses the “average crack density” as part of a spacing requirement for the new cracks being forms, in other words the shear lag technique is used to generate a model with the spacing requirement which predicts/indicates the progressive cracking in the “Progressive Damage Scheme”, i.e. the model indicates the location of the first crack, then indicates the location of the second crack, and so on based upon the spacing requirement from the density)
	and output the computer model for a user.(Lee, as cited above, teaches generating a computer model then see Lee figures 5-8 which are example outputs of the computer model for a user)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013


Regarding Claim 3.
Lee does not explicitly teach:
	The computer of claim 1 wherein the processing circuitry is further configured to generate a visual representation of the computer model, wherein the visual representation of the computer model graphically indicates the progressive cracking in the connection interface between composite components;
	and output the visual representation of the computer model to a display device for a user.


The computer of claim 1 wherein the processing circuitry is further configured to generate a visual representation of the computer model, wherein the visual representation of the computer model graphically indicates the progressive cracking in the connection interface between composite components; (Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single element” [mesh element] across the length of the “layer” wherein the elements of the layer are “elastically deformable” with a “elastic stiffness” that is “chosen” by using an “analytical shear lag model”, e.g. such as the one of Lee relied upon above, then see fig. 9 and sections § 5-5.2 – the computer model [e.g. the shear lag model] is used to generate a visual representation of “crack density” in a layer wherein this indicates the progressive cracking in the interface – figure 9 provides an example visual representation of the interface with multiple cracks due to progressive cracking, i.e. § 5 ¶ 1 “In this section, the model with a single layer of elements per ply  and a deformable interface is tested on a case with progressive cracking”
	and output the visual representation of the computer model to a display device for a user (Lee, figure 9, shows a display of the visual representation)

    PNG
    media_image5.png
    322
    633
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a shear lag model for progressive crack modelling in cross-ply laminates with the teachings from Meer on using a shear lag model as input to a FEM model. The motivation to combine would have been that the using a shear lag technique in combination with a FEM model would have maintained a similar accuracy as a “Full 3D model” (e.g., see Meer, figure 11) while reducing the “computational requirements” associated with the FEM model (Meer, § 1, ¶ 2). 
In addition, one of ordinary skill would have also been motivated to output a visual representation of the computer model automatically, such as by the FEM model of Meer, as Lee figure 4 on page 1234 provides a visual representation of the progressive cracking but does not explicitly teach a computer automatically generates said representation, i.e. it would have been obvious to automate generating visual representations of the progressive cracking such as 

Regarding Claim 4.
Lee does not explicitly teach:
	The computer of claim 1 wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device.

Meer teaches: 
The computer of claim 1 wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device (Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single element” [mesh element] across the length of the “layer” wherein the elements of the layer are “elastically deformable” with a “elastic stiffness” that is “chosen” by using an “analytical shear lag model”, e.g. such as the one of Lee relied upon above, in other words a shear lag computer model, e.g. the one from Lee, is used as an input to an FEM function also 

    PNG
    media_image6.png
    164
    915
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    322
    633
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a shear lag model for progressive crack modelling in cross-ply laminates with the teachings from Meer on using a shear lag model as input to a FEM model. The motivation to combine would have been that the using a shear lag technique in combination with a FEM model would have maintained a similar 

Regarding Claim 5.
Meer teaches:
	The computer of claim 4 wherein the processing circuitry is further configured to refine a mesh of the FEM function based on the computer model. (Meer, § 5.1 teaches “In this section, the number of potential cracks in the simulations is increased up to the density allowed by the level of mesh-refinement.” – Meer, as cited above, teaches that the FEM mesh is based on the shear lag model [the computer model] – this mesh further undergoes “mesh-refinement” while being based on the computer model)

Regarding Claim 12.
Lee does not explicitly teach:
	The method of claim 10 wherein outputting the computer model for the user comprises outputting a visual representation of the computer model to a display for the user, wherein the visual representation of the computer model graphically indicates the progressive cracking in the connection interface between composite components.



	The method of claim 10 wherein outputting the computer model for the user comprises outputting a visual representation of the computer model to a display for the user, wherein the visual representation of the computer model graphically indicates the progressive cracking in the connection interface between composite components.(Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single element” [mesh element] across the length of the “layer” wherein the elements of the layer are “elastically deformable” with a “elastic stiffness” that is “chosen” by using an “analytical shear lag model”, e.g. such as the one of Lee relied upon above, then see fig. 9 and sections § 5-5.2 – the computer model [e.g. the shear lag model] is used to generate a visual representation of “crack density” in a layer wherein this indicates the progressive cracking in the interface – figure 9 provides an example visual representation of the interface with multiple cracks due to progressive cracking, i.e. § 5 ¶ 1 “In this section, the model with a single layer of elements per ply  and a deformable interface is tested on a case with progressive cracking”, also  figure 9, shows a display of the visual representation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a shear lag model for 
In addition, one of ordinary skill would have also been motivated to output a visual representation of the computer model automatically, such as by the FEM model of Meer, as Lee figure 4 on page 1234 provides a visual representation of the progressive cracking but does not explicitly teach a computer automatically generates said representation, i.e. it would have been obvious to automate generating visual representations of the progressive cracking such as shown in Lee figure 4 by using a computer, e.g. such as with the FEM visual representation in Meer. 


Regarding Claim 13.
Lee does not explicitly teach:
	The method of claim 10 wherein outputting the computer model for the user comprises outputting the computer model as input into a finite element method (FEM) function executing on a computing device.


The method of claim 10 wherein outputting the computer model for the user comprises outputting the computer model as input into a finite element method (FEM) function executing on a computing device. (Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single element” [mesh element] across the length of the “layer” wherein the elements of the layer are “elastically deformable” with a “elastic stiffness” that is “chosen” by using an “analytical shear lag model”, e.g. such as the one of Lee relied upon above, in other words a shear lag computer model, e.g. the one from Lee, is used as an input to an FEM function also see § 5 and 5.1, along with figure 9 for an example application of this technique “for crack density simulations”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a shear lag model for progressive crack modelling in cross-ply laminates with the teachings from Meer on using a shear lag model as input to a FEM model. The motivation to combine would have been that the using a shear lag technique in combination with a FEM model would have maintained a similar accuracy as a “Full 3D model” (e.g., see Meer, figure 11) while reducing the “computational requirements” associated with the FEM model (Meer, § 1, ¶ 2). 

Regarding Claim 14.
Meer teaches:
	The method of claim 13 further comprising refining a mesh of the FEM function based on the computer model. (Meer, § 5.1 teaches “In this section, the number of potential cracks in the simulations is increased up to the density allowed by the level of mesh-refinement.” – Meer, as cited above, teaches that the FEM mesh is based on the shear lag model [the computer model] – this mesh further undergoes “mesh-refinement” while being based on the computer model)

Claim 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 in view of and in further view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011. 

Regarding Claim 8.
Lee teaches: 
	The computer of claim 1 wherein the connection interface comprises a filler material having an Interlaminar Shear (ILS) strength, (Lee, as cited above, e.g. figure 1, teaches that the connection has a 90 degree pile [example of a filler material with an ILS strength], then see Lee, introduction – a “failure mechanism” for crossply laminate includes “Interlaminar in other words that the crossply laminate that is being modelled may delaminate based on the “interlaminar” shear strength, i.e. the filler material in the interface has an ILS shear strength associated with it, also see page 1225 ¶ 1 which teaches that “Stiffness reduction can be related to intralaminar crack density, delamination area, or a combination of both.”)

Lee does not explicitly teach:
...and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the filler material 
Schuecker teaches: 
...and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the filler material  (Sgambitterra, as cited below teaches a shear lag model, e.g. similar to Lee’s, wherein the “crack density” is a function of the “intralaminar fracture toughness” and wherein the “intralaminar fracture toughness” is approximated by the “interlaminar fracture toughness” [ILS strength], i.e. the shear lag model is a function of the ILS strength – see page 9, ¶ 2 teaches “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS).”, and see page 12 equation 21 and surrounding text – the “shear lag solution” is used to “find the crack density...as a function of applied strain” [e.g., see Lee as relied upon above which is a similar “shear lag” technique – the crack density predicted is a function of the “intralaminar fracture toughness”, then see § 5 ¶ 1 – “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass-E-poxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon-Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”, i.e. Sgambitterra teaches estimating the intralaminar toughness/strength using the ILS strength for a shear lag model, using the shear lag model to predict crack density as a function of strain (see figure 6), determining that the predicted crack density does not fit, i.e. “the model results”, and then adjusting the “interlaminar fracture toughness” so that the “model results provide the best possible fit”, in other words Sgambitterra adjusts/modifies the ILS strength of the material to fit the predicted crack density to measured crack density)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a shear lag analysis model with the teachings from Sgambitterra on a shear lag analysis model which is a function of the ILS strength. The motivation to combine would have been that Sgambitterra uses the ILS strength for new materials where there is a lack of “experimental values of intralaminar fracture toughness”, i.e. the method of Sgambitterra would have enabled the system of Lee to 

Regarding Claim 9.
Lee teaches: 
	The computer of claim 8 wherein the processing circuitry is configured to compare a density of the predicted cracks in the computer model of the connection interface to a baseline crack density (Lee, section “Comparison with other theoretical and experimental results” starting on page 1238 teaches “The proposed theory was first checked with experimental and/or theoretical results by comparing stiffness reduction as a function of transverse crack density.”, e.g. see figure 9 – Lee is comparing the predicted crack density to “experimental” crack density, for claim interpretation of baseline see ¶ 69 in the instant specification – the “baseline” includes being from a measurement, e.g. CT “scanning”, i.e. the baseline crack density encompasses a comparison with “experimental” data such as visually shown in Lee, e.g. figure 9-10 and elsewhere, e.g. page 1241 ¶ 1 “The stress vs. crack density curve obtained by Equation (19) was compared with experimental data for a [0/9021, laminate in Figure 12. The stress-strain curve is for a typical specimen while the crack density data are obtained from four agree very well with the prediction.” [example of matching the baseline] ;

    PNG
    media_image7.png
    593
    944
    media_image7.png
    Greyscale


Sgambitterra teaches:
modify the ILS strength of the filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density; (Sgambitterra, page 9, ¶ 2 teaches “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS).”, and see page 12 equation 21 and surrounding text – the “shear lag solution” is used to “find the crack density...as a function of applied strain” [e.g., see Lee as  Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass-E-poxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon-Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”, i.e. Sgambitterra teaches estimating the intralaminar toughness/strength using the ILS strength for a shear lag model, using the shear lag model to predict crack density as a function of strain (see figure 6), determining that the predicted crack density does not fit, i.e. “the model results”, and then adjusting the “interlaminar fracture toughness” so that the “model results provide the best possible fit”, in other words Sgambitterra adjusts/modifies the ILS strength of the material to fit the predicted crack density to measured crack density)
	and generate a refined computer model of the connection interface based on the modified ILS strength of the filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the connection interface according to the modified ILS strength of the filler material (Sgambitterra, as cited above, e.g. § 5 – the predicted shear lag model is updated by adjusting/modifying the “interlaminar fracture toughness” so that the “crack density” that is predicted matches the measured data, i.e. “the interlaminar 

Regarding Claim 17.
Lee teaches: 
wherein the connection interface comprises a filler material having an Interlaminar Shear (ILS) strength, (Lee, as cited above, e.g. figure 1, teaches that the connection has a 90 degree pile [example of a filler material with an ILS strength], then see Lee, introduction – a “failure mechanism” for crossply laminate includes “Interlaminar (delamination)”, in other words that the crossply laminate that is being modelled may delaminate based on the “interlaminar” shear strength, i.e. the filler material in the interface has an ILS shear strength associated with it, also see page 1225 ¶ 1 which teaches that “Stiffness reduction can be related to intralaminar crack density, delamination area, or a combination of both.”)

Lee does not explicitly teach:
	 and wherein generating the computer model of the connection interface further comprises generating the computer model as a function of the ILS strength of the filler material.

Schuecker teaches: 
 and wherein generating the computer model of the connection interface further comprises generating the computer model as a function of the ILS strength of the filler material.  (Sgambitterra, as cited below teaches a shear lag model, e.g. similar to Lee’s, wherein the “crack density” is a function of the “intralaminar fracture toughness” and wherein the “intralaminar fracture toughness” is approximated by the “interlaminar fracture toughness” [ILS strength], i.e. the shear lag model is a function of the ILS strength – see page 9, ¶ 2 teaches “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS).”, and see page 12 equation 21 and surrounding text – the “shear lag solution” is used to “find the crack density...as a function of applied strain” [e.g., see Lee as relied upon above which is a similar “shear lag” technique – the crack density predicted is a function of the “intralaminar fracture toughness”, then see § 5 ¶ 1 – “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass-E-poxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon-Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”, i.e. Sgambitterra teaches estimating the intralaminar toughness/strength using the ILS strength for a shear lag model, using the shear lag model to in other words Sgambitterra adjusts/modifies the ILS strength of the material to fit the predicted crack density to measured crack density)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a shear lag analysis model with the teachings from Sgambitterra on a shear lag analysis model which is a function of the ILS strength. The motivation to combine would have been that Sgambitterra uses the ILS strength for new materials where there is a lack of “experimental values of intralaminar fracture toughness”, i.e. the method of Sgambitterra would have enabled the system of Lee to be applied to new composite materials with different properties. In addition, another motivation to combine would have been that “Thus, the damage activation function g calculated by the proposed model displays hardening without the need to postulate any hardening law. This has the clear advantage of obviating the need for additional experimentation that would otherwise be required to adjust hardening parameters that are necessarily associated with hardening laws.” (Sgambitterra, page 13, ¶2)

Regarding Claim 18.
Lee teaches: 
The method of claim 17 further comprising comparing the density of the predicted cracks in the computer model of the connection interface to a baseline crack density (Lee, section “Comparison with other theoretical and experimental results” starting on page 1238 teaches “The proposed theory was first checked with experimental and/or theoretical results by comparing stiffness reduction as a function of transverse crack density.”, e.g. see figure 9 – Lee is comparing the predicted crack density to “experimental” crack density, for claim interpretation of baseline see ¶ 69 in the instant specification – the “baseline” includes being from a measurement, e.g. CT “scanning”, i.e. the baseline crack density encompasses a comparison with “experimental” data such as visually shown in Lee, e.g. figure 9-10 and elsewhere, e.g. page 1241 ¶ 1 “The stress vs. crack density curve obtained by Equation (19) was compared with experimental data for a [0/9021, laminate in Figure 12. The stress-strain curve is for a typical specimen while the crack density data are obtained from four different specimens. The initiation and accumulation of transverse cracks in the 90° layer are shown and agree very well with the prediction.” [example of matching the baseline] ;

Sgambitterra teaches:
	modifying the ILS strength of the filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density; (Sgambitterra, page 9, ¶ 2 teaches “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS).”, and see page 12 equation 21 and surrounding text – the  Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass-E-poxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon-Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”, i.e. Sgambitterra teaches estimating the intralaminar toughness/strength using the ILS strength for a shear lag model, using the shear lag model to predict crack density as a function of strain (see figure 6), determining that the predicted crack density does not fit, i.e. “the model results”, and then adjusting the “interlaminar fracture toughness” so that the “model results provide the best possible fit”, in other words Sgambitterra adjusts/modifies the ILS strength of the material to fit the predicted crack density to measured crack density)
	and generating a refined computer model of the connection interface as a function of the modified ILS strength of the filler material, wherein the refined computer model indicates the progressive cracking in the connection interface between composite components and the density of the predicted cracks in the connection interface according to the modified ILS strength of the filler material.  (Sgambitterra, as cited above, e.g. § 5 – the predicted shear lag 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al., US 2017/0029579 – see the abstract, see ¶ 6 – this is for a “composite radius filler material” in a “noodle” wherein ¶ 77 teaches that there may be “cracking of composite radius fillers”
Vetter et al., US 2016/0144558 – see the abstract, this is for a “composite filler” wherein ¶ 6 teaches that this is a “noodle” wherein ¶ 8 teaches that “cracks” may occur to the filler wherein ¶ 49 teaches that the “fibers 310 may function as a crack resistor” 
Forston et al., US 2018/0093431 ¶ 3 which teaches “ To improve the strength, stiffness, and durability of the stringer and the bond between the stringer and a skin panel, the part cavity is typically filled with a radius filler which may be referred to as a noodle and which is typically formed of composite material” and ¶ 4 teaches “Composite radius fillers suffer from several drawbacks which detract from their overall utility. For example, certain radius fillers may exhibit reduced structural performance due to susceptibility to cracking which may correspond to a relatively low pull-off strength at the bond between the stringer and a skin panel to which the stringer is bonded.” So, by the evidence in Forston, which is from the instant assignee The Boeing Company, the use of composites for a noodle is “typical” in the field. 
Rossi et al., US 2015/0217508 – see ¶ 3 “To improve the strength, stiffness, and durability of a composite structure, radius filler regions may be filled with radius fillers or noodles formed of composite material.” and ¶ 4 “Unfortunately, existing radius fillers suffer from several drawbacks that detract from their utility. For example, existing radius fillers may exhibit cracking due to residual stress that may occur during the manufacturing process such as during cool-down from curing”
Griess et al., US 2016/0082694 - ¶ 6 to ¶ 7 teaches “ The composite filler is applied in the form of triangular cross-section strips, sometimes referred to as noodles or fillers, which fill the voids at the bond line. The composite filler may be formed from composite materials such as adhesive or prepreg tape... These fillers may be prone to cracking. Cracking undesirably reduces the performance of the resulting composite structure. Cracking may be influenced by the material properties of at least one of the composite filler or the composite structural members”
Zarfos et al., US 2016/0023431 – see ¶ 2 which teaches “In typical constructions of composite spars or stringers for aircraft, two "c" shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-preg plies. When the two "c" shaped channels are brought together, the radiuses of the channels where the central web transitions into composite radius filler, commonly called a "noodle" is typically employed to fill these gaps.”
Oefner et al., US 2016/0303776 – see ¶ 5 which teaches “Composite radius fillers, which are sometimes also referred to in the state of the art as "gusset fillers" or " noodles", are frequently used in complex carbon fiber reinforced polymer (CFRP) structures for filling void spaces that occur, for instance, at junctions of underlying preforms that build the CFRP structures. “

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128